Name: Commission Regulation (EEC) No 2812/86 of 5 September 1986 on the supply of common wheat to the Islamic Republic of Mauritania as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 260/ 10 Official Journal of the European Communities 12. 9. 86 COMMISSION REGULATION (EEC) No 2812/86 of 5 September 1986 on the supply of common wheat to the Islamic Republic of Mauritania as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 (1) , and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 1 579/86 (3), and in particular Article 28 thereof, Whereas, by its Decision of 19 February 1986 on the supply of food aid to Mauritania, the Commission allo ­ cated to the latter country 12 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended ' by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 September 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12 . 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 139 , 24 . 5 . 1986, p. 29 . fa OJ No L 192, 26 . 7 . 1980, p. 11 . (5) OJ No L 371 , 31 . 12. 1985, p. 1 . 12. 9 . 86 Official Journal of the European Communities No L 260/11 ANNEX I 1 . Programme : 1986 2. Recipient : Islamic Republic of Mauritania (Commissariat Ã la SÃ ©curitÃ © Alimentaire B.P. 377, Nouakchott, Tel.: 5 14 58, Telex : 585 MINAF  MTN) 3 . Place or country of destination : Mauritania 4. Product to be mobilized : common wheat 5. Total quantity : 12 000 tonnes " 6 . Number of lots : three  1 : 4 000 tonnes,  II : 4 000 tonnes,  Ill : 4 000 tonnes. 7. Intervention agency responsible for conducting the procedure : Office national interprofessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet; Paris 7e (telex 200 490) ; 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : common wheat of fair, sound and merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process The common wheat must meet the following conditions :  moisture : 14,5% maximum (ICC Method No 110)  protein content : 1 1 % maximum (N x 5,7 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 200, including the preparation (agitation) time of 60 seconds (ICC Method No 107) , 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : 'FROMENT / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã LA RÃ PUBLIQUE ISLAMIQUE DE MAURITANIE' 1 1 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Nouakchott 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 23 September 1986 16 . Shipment period :  1 : 15 to 31 October 1986,  II : 5 to 20 November 1986, -  Ill : 1 to 15 December 1986. 17. Security : 10 ECU per tonne Notes ; ; 1 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 4R\ 2 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Mauritania, MJ Mace, BP 213, Nouakchott, Tel.: 527 24, Telex : DELEG MTN. 3 . At least 1 5 days before loading, the successful tenderer shall send the following information to the recipient by telex, with confirmation by letter :  the name of the shipper and the vessel ,  the port and date of loading,  the expected date of arrival . 4 . Maximum capacity of the vessels : 5 000 tonnes. No L 260/ 12 Official Journal of the European Communities 12. 9 . 86 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NÃ ¹mero du lot Numero della partita Nummer van de partij Numero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre 'y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  * Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 4 000 UNCAC 83, avenue de la Grande ArmÃ ©e F-75782 Paris Cedex 16 Grande Paroisse (77) 2 4 000 UNCAC 83, avenue de la Grande ArmÃ ©e F-75782 Paris Cedex 16 Grande Paroisse (77) 3 4 000 MATRAMA 7, rue Mathurin Buissonneau F-44027 Nantes Cedex Thouars (79)